IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-70,621-01


EX PARTE MARION DUANE SCOGGINS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2004-102
IN THE 421ST DISTRICT COURT FROM CALDWELL COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of failure to register
as a sex offender and sentenced to fifteen years' imprisonment.  The Third Court of Appeals affirmed
his conviction.  Scoggins v. State, No. 03-04-555-CR (Tex. App.-Austin, delivered April 27, 2006). 
	On October 1, 2008, this Court remanded these applications to the trial court for findings of
fact and conclusions of law.  On November 12, 2008, the trial court made findings of fact and
conclusions of law that were based on an affidavit from trial counsel.  The trial court recommended
that relief be denied.
	Based on the trial court's findings of fact as well as this Court's independent review of the
entire record, we deny relief.

Filed: February 4, 2009
Do not publish